 BASTIAN-BLESSING609Bastian-Blessing,Division of Golconda CorporationandLocal 893,United Brotherhood of CarpentersandJoinersofAmerica,AFL-CIO.Case7-CA-8433December 16, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSthereafter continuing,the self-insured program, failed tobargain in good faith in violation of Section 8(a)(5) and (1)of the National Labor RelationsAct,2 and (b) whether theamended charge,alleging a further violation in theCompany'sconcurrent change in life insurance carriers,was untimely filed on February 16.Upon theentire record,3 including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefsfiled bythe General Counsel andthe Company, Imake the following:FINDINGS OF FACTOn June 22, 1971, Trial Examiner Marion C.Ladwig issued the attached Decision in this proceed-ing.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatBastian-Blessing, Division of Golconda Corporation,Grand Haven, Michigan, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMARION C. LADWIG, Trial Examiner: This case was triedat Grand Haven, Michigan, on April 19, 1971.1 The chargewas filed by the Union on January 22 (amended February16), and the complaint was issued on February 22. The casearose on August 1 when the Company, faced with usingmedical and hospitalization costs under the umon-negotiat-ed contributory health insurance plan, unilaterally-andwithout any notice to the Union--canceled the Aetnagroup health policy and substituted a self-insured program.The Union expressed fears that the Company would "shaveclaims to save money," made inquiries (still unanswered atthe trial) about adequate funding of the self-insuredprogram, and repeatedly requested a return to Aetna. Theprimary issues are (a) whether the Company, the Respon-dent,by unilaterally substituting onAugust 1, andIAll datesare from August 1970 until May 1971 unless otherwisestated2The Company,without explanation,moves in its brief to strike fromitsanswer the affirmative defense that the Board must defer to theI.JURISDICTIONThe Company, an Idaho corporation, is engaged in themanufacture of food service equipment at its plant inGrand Haven, Michigan, where it annually ships productsvalued in excess of $50,000 directly to customers locatedoutside the State. The Company admits, and I find, that it isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that the Union is alabor organization within the meaning of Section 2(5) of theAct.II.ALLEGED UNFAIR LABOR PRACTICESA.RiseinCostsAetna Life Insurance Company had been the Company'sgroup insurance carrier sinceWorld War II.ItsGroupPolicy GC-40,636, originally issued in 1959, contained theprovisions of the contributory health insurance plannegotiatedby the Unionfor the approximately 166employees in the so-called CarpentersUnit (describedhereafter)at the Grand Haven,Michigan,plant.Theemployees' weekly contribution was $1, about 40 percent ofthe total cost of insurance. The Aetna group policy, whichwas in effect until August 1,also covered (with varyingprovisions) two other classes of employees:those in theGrand Haven plant represented by the Sheet MetalWorkers, and other employees in this plant and at otherlocations.In the fiscal year endingApril 20,1967 (as reported onForm D-2 to the Department of Labor),the total premiumspaidAetna(forover 1,500 employees) amounted to$395,318. Aetna paid out benefits,and put in reserves, atotalof $312,696,and refunded over$56,000 to theCompany.By fiscal 1969,with somewhat fewer employees,the total premiums had increased almost $100,000, to$493,372,and the total benefit charges hadincreasedover$229,000(73 percent)to $541,852. Instead of a cash rebateas in 1967, there was a deficit in 1969 of $92,883. (The 1969Form D-2 showsthat Aetnaretained$30,053 for expenses,as compared to fiscal 1968 expenses of $28,765-anincrease of less than $1,500. In fiscal 1967, which included aperiod of time when the Company's own employees wereprocessing claims for Aetna,theAetna expenses were$15,559.The amount of commissions decreased fromcontractual arbitration procedure for a resolution of this matter. Theunopposed motion is granted.3The Company's unopposed motion to correct transcript and substituteexhibit, dated May 14, is granted.194 NLRB No. 95 610DECISIONS OF NATIONAL LABOR RELATIONS BOARD$3,756 in 1967 to $2,625 in 1969, whereas taxes increasedfrom $6,776 to $11,725.)Despite the increased costs, the Union negotiated furtherhealthbenefits in its new 3-year collective-bargainingagreement, effective from December 1, 1969, throughNovember 30, 1972. Nothing was said in the negotiationsabout canceling the Aetna policy or changing carriers. Inote that in the preceding 3-year agreement, which expiredon November 30, 1969, the article on health insurance read:"The Company and the Umon will provide a contributoryinsurance plan for all full time employees coming under thisagreement . . . as covered in The Group Insurance PlanBooklet dated 4/20/64." (That 40-page employee booklet,issued by Aetna, contained "certain terms" of Aetna GroupPolicy GC-40,636, the master ,contract between Aetna andthe Company.) In the new agreement, reference to the oldAetna booklet (which described the previous benefits) wasdeleted and the "principal features" of the increasedbenefits were summarized. This brief summary, consistingof only a few lines in the printed agreement, clearly referredto the Aetna plan, and did not purport to detail the benefitsof the plan (which were contained in the 56-page grouppolicy, and the "essential features" of which were describedin the above-mentioned 40-page Aetna employee booklet,as required by the Aetna group policy). The summary didnot specify such group benefits as the $4,000 accidentaldeath provision, the 120-day maximum hospital confine-ment, the $730 maximum in-hospital medical expense, etc.Referring to the plan's surgical expense benefits, describedin six pages of the Aetna employee booklet, the summarymerely stated, "Surgical schedule increased from $420.00 to$540.00."Concerning the Aetna plan's major medicalexpense benefits, described in seven pages of the employeebooklet (including two pages of exclusions and limitations),the summary stated, "Major Medical maximum benefitincreased from $10,000.00 to $20,000.00." Thus, I find thatalthough the reference to the old Aetna employee bookletwas deleted, the Company and the Union still bargained fora continuation of the Aetna plan. (Following these 1969negotiations, theCompany contracted with Aetna toamend Group Policy GC-40,636 to provide the increasedbenefits.)B.Unilateral Action1.Delayed announcement and union protestsOn August 1, without a notice of any kind to the Union,the Company canceled the Aetna insurance, substituted anew insurance carrier for the life and accidental deathinsurance, and set up a new section in its Chicago office toprocess a self-insured group health program. The Unionreceived its first notice of the unilateral action 2 weeks later,on August 14, when the Company personally notified theUnion and posted notices, addressed to all employees of theparent corporation. The notice stated that the management"feels that this direction will bring a closer relationshipbetween the company and its employees" and expediteclaims. It emphasized that there would be no change in thepresent benefits, and referred to the Company's "stronginterest and responsibility in paying the obligations," andits "interest that the employee recover all costs to which heis entitled."The personal notice was given by David Wessell,industrial relations manager at the Grand Haven plant, toUnion President John Dennis and another union represent-ative.Dennis (who impressed me as an honest, forthrightwitness) credibly testified that he asked Wessell why thischange was made and Wessell responded that it wasto savemoney.(Wessell' testified that he answered, "I don't reallyknow why but I believe that there would be some costsavings and of course we can improve the service to theemployees.")Three weeks later, on September 3, the Union filed agrievance, requesting the Company to return to Aetna "asthe group insurance carrier for all members" of the Umon.The Company denied the grievance, as untimely, onSeptember 8.As stated in footnote 2 above, theCompany-without explanation-moved in its brief tostrike its affirmative defense in which it asserted that theBoard must defer to the contractual arbitration procedure(and also indicated its willingness to waive the time limits toenable the Union to pursue the grievance to arbitration).On September 9, the Union (and the Sheet MetalWorkers) wrote the Company a letter, asserting that theCompany's unilateral action violated its bargaining obliga-tion to the unions, demanding that "Aetna be restored asthe group carrier retroactively to August 1," and stating,"We hereby particularly give younoticethat we intend totake every action afforded to us by the law if Aetna is notrestoredwithin a reasonable time." The letter alsorequested the D-2 forms, and requested "a written letter ofexplanation as to why you feel this change is indicated.What is the advantage to the company in making thechange?" In response the Company furnished the annualreports,but it failed to give the requested writtenexplanation.2.Subsequent bargaininga.Self-insured health planOn September 23 and October 8, the Company and theUnion met to discuss the matter. On both dates, the localmanagement was joined by Richard Watson, the director ofindustrialrelationsfor the parent corporation. (TheCompany had made the unilateral changes at the corporatelevel.)The evidence indicates that before these meetingswere held, Watson and the local management had alreadydecided that the Company was willing to discuss theUnion's objections, and perhaps make certain modifica-tions, but that the Company would continue with the self-insured health program which had been put into effectcorporation-wide. Leonard Scott, the administrative man-ager at the Grand Haven plant, testified:Q. Is it still your testimony that it was theCompany's position that maybe you could rescind the... self-insured plan, is that your testimony?A. I didn't say that.*rQ.During September and October 1970 was it theCompany's position that perhaps the Company would BASTIAN-BLESSING611go back to a carrier . . . and would rescind the self-insured plan?A.Mr. Watson and myself...decided to listen towhat the Umonhad to sayabout this program and see ifthe allegations were in fact true,and see if,there was away we could satisfy their apprehension andyetcontinue with the programthat had been established andhad been running for sometime. [Emphasis supplied.]As previouslyindicated,the written announcement of thechanges had been in the form of a notice to"all employees"of the corporation(which then had three, now two, otherplants).It appears unlikely that the parent corporation,represented in these two meetings by Watson, wouldvoluntarily rescind the action for all or part of the GrandHaven plant,after having canceled its entire group policywithAetna.Moreover,AdministrativeManager Scottimpressed me as being rather evasive at times. At one point,when asked if he was told whether or not he could go backto an insurance carrier, he stated hecould not answer thatquestion.He did not statewhy he couldnot answer.Later,however, hepositivelydenied that anyone told him whatthe Company's position was (before admitting what he andCorporate IndustrialRelationsDirectorWatson haddecided,as quoted above).Still later he testifiedthat "Noone from the corporation said to me directly" that he couldgo back to a carrier.He appeared to be attempting toconceal facts, rather than testifyingforthrightly.Afterconsidering all the evidence and AdministrativeManager Scott's evasiveness,I find that theCompany haddecided before meeting with the Union in September andOctober thatthe Company's unilateral action was irrevoca-ble, and I draw the inference and findthatboth Watsonand Scott were instructed not to agree to return to Aetna. Inthis connection,I note that when Scott responded(withoutexplanation),"I can't answer that question" (upon beingasked if he was told whether or not he could go back to aninsurance carrier),he made the claim(neither supportednor deniedby otherwitnesses):"We didofferto discusscarriersbut the subject wasn't picked up.We didn't talkabout alot of differentcarriersor introduce other plans oranything of that nature at that time." (Emphasis supplied.)When later asked if theCompanyindicated it was willing togo "back to a carrier,"Scott answered,"We certainlyindicated our willingness to discuss it" (not mentioning hisearlier claim that they offered to discuss "carriers"). Iseriously doubt that Watson or Scott would be offering "todiscuss carriers"under the circumstances,when the Unionwas insisting on a return to Aetna and the Company wasattempting to gain acceptanceby the Union (and also bythe Sheet Metal Workers)of the 2-month-old corporate-wide self-insured program. But even if there had been anoffer"to discuss carriers" or"to discuss it" (going "back toa carrier"), in view of the foregoing findings,the offerwould have been made in bad faith,with the knowledgethat the parent corporation'sdecision to become self-insured was irrevocable.Despite the Union's "notice" that it intended to take"every action afforded to us by the law" ifthe Companydid not return to Aetna"within a reasonable time," theCompany and the Union discussed the matter at length inthe September 23 and October8meetings.The Unionprotested the Company's unilateral action, and its failure tonotify,and discuss the matter with, the Umon beforeAugust 1. One major concern, on the merits, was whethertheCompany would "shave claims to save money,"notwithstanding theCompany's statements that thebenefits would be thesame.As testified by AdministrativeManager Scott, "the feeling of apprehension was thatclaims that had beenadministeredone way under theAetna program might be administered in a differentmanner under the company program"-"that the companyadministering the program may not honor some of theclaims that were previously paid." (The Company proposeda grievance-arbitration procedure, providing for a timelimit "no later than the third work shift" for protestingimproper payment ofclaimsand providing for the sharingof arbitration costs, but this proposal was rejected by boththe Union and the Sheet Metal Workers. The Aetna grouppolicy contained a 3-year time limit.)Another major concern on the Union's part was whetheror not the self-insured plan would be adequately funded, toassure complete payment for current disabilities in theevent the self-insured program was terminated. (Under thenegotiated Aetna major medical plan,claimscould amountto as much as $20,000 per employee or dependent.) TheUnion vigorously protested that the Company was not a"valid"insurancecompany, and questioned whether thenew program would be adequately funded. As UnionPresidentDennis testified, "the corporation was goingthrough another merger with Golconda Mining Companyand we were also apprehensive about the corporationitself." (The joint proxy statements, dated June 30, 1970,proposinga merger ofGolconda Mining Corporation withtheCompany's predecessor parent corporation, AstroControls, Inc., indicated that Astro Controls had negotiateda loan of $3,000,000,mortgagingone of its Chicago plantsand paying 10 percentinterestfrom April 1, 1970, untilApril 1, 1990, "to reduce a $4,100,000 note payable to thebank due January 15, 1971." The statements also indicatedthatGolconda Mining's principal source ofincome wasdividends from its holdings of Hecla Mining Companycommon stock, and that Hecla had announced on April 30,1970, that "it would not pay any further cash dividendsduring 1970." At the trial, EmployeeBenefitsAdministra-tor Helen Earl testified that she had heard rumors that theCompany's parent corporation might soon become a partof another corporation.) The Union's questionson fundinghave never been answered. Although Administrator Earlexplained on October 21 how the claims would beprocessed under the new program, she was unable toanswer many questions, including how the plan would befunded. Corporate Industrial Relations Director Watsonwas present in the courtroom at the trial but he was notcalled to testify. AdministrativeManager Scott testifiedthat he did not know how the self-insured plan was funded,whether the Company's contributions "would be free fromany claim in bankruptcy," or whether the Company's planwas covered by the state insurance regulations.No agreement was reachedin settlingthe dispute. At theconclusion of the October8meeting,as testified by 612DECISIONSOF NATIONALLABOR RELATIONS BOARDAdministrativeManager Scott, "We [the Company]suggestedthat it be tried for ninety days," and if the newprogram "didn't work out after ninety days we would gettogether to talk about it." (Emphasis supplied.) At the timethis suggestion was made, the terms and provisions of theself-insured program had not been put in writing. Themeeting concluded, and the Union deferred taking itsfurther "action" (as announced in its September 9 letter)until January 22, when it filed the charge herein, allegingthat the Company violated Section 8(a)(5) and (1) byunilaterally substituting the self-insured plan on August 1.(The Sheet Metal Workers did not file a charge.) In themeantime, on January 7 (91 days after the October 8meeting), the Company issued its "Company InsuranceCertificate" to the employees, describing "certain terms" ofthe self-insured plan. (Advance copies had been furnishedunion representatives the latter part of December.)b.Change in life insurance carriersIn the September 23 meeting, the Union informed theCompany that the Union had no quarrel with the change inlife insurance carriers-from Aetna to "another independ-ent insurance carrier." The Union thus acquiesced in thispartof the Company's August I unilateral action.Moreover, the Union did not allege as a violation theunilateral change in carriers until it filed the amendedcharge on February 16, 2 days beyond the Section 10(b) 6-month limitation period (which began on August 14, whenthe Union was first advised of the change). In agreementwith the Company, I find that the amended charge wasuntimely filed, and that in view of the Union's earlieracquiescence, the original charge did not place theCompany on notice. I therefore find that the complaint'sallegations concerning the changein lifeinsurance carriersmustbe dismissed.C.Adverse Impact on Employee Benefits1.Changes in coverageIn the negotiationsfor the current 1969-1972 collective-bargaining agreement,as previously found, the Companyand the Union bargained for a continuation of the Aetnaplan, with various increased benefits which the Companythereupon contracted with Aetna to provide. Under thisunion-negotiated plan, not only was the payment of theemployees' health benefits ensured in writing by the 56-page Aetna Group Policy GC-40,636 (the master contract),but also the interpretation and application of the grouppolicy was placed in the hands of the well-known groupinsurancecarrier, Aetna.The Company's unilateral and irrevocable August 1cancellationof the Aetna group policy, and the January 7issuanceof its "CompanyInsuranceCertificate," deprivedthe employees of both the protection of the enforceablemastercontract, and (as discussed later) Aetna's interpreta-tion and application of it.The January 7 "Certificate" did not contain all thepertinent provisions governing the payment of benefits. Itwas amodified copy of the most recent Aetna "GroupInsuranceCertificate" (employee booklet), and was thusonly a "summary of theessential features" of the previousAetna insurance coverage. It failed to set out suchprovisions in the Aetnamaster contractas (a) whatemployees are eligible (permitting coverage of full-timeemployees working temporarily on a part-time basis), (b)eligibilityafter3months of continuous service, (c)requirement of writtenrequest,etc.,for coverage ofdependents, (d) effective date for dependent's coverage ifapplication is made within 31 days, and if made thereafter,(e)the specific amount of nonoccupational disabilityweekly benefit ($52, as set out in bargaining agreement), (f)method of computing "average weekly earnings" fordetermining 70 percent limitation on weekly benefit, (g)exclusions and limitations applied in the event a familymember is disabled when the maximum benefit isincreased, (h) no benefits if prohibited in jurisdiction ofresidence, and (i) employer shall not "discriminate unfairlybetween individualsin similar situations" in administrationof the provisions.In many places where the January 7 Certificate is copiedfrom the Aetna employee booklet, the Company hassubstituted the words, "the Plan," for the words, "the grouppolicy." For example, on the cover page of the Certificate,the sentence from the Aetna employee booklet containingthewords, "certain terms of the Group Policy," waschanged to read, "The kinds of coverageand certain termsof the Planapplicable thereto are described on this and thefollowing pages of this Certificate." (Emphasis supplied.) Inother places in the Certificate, there still remain repeatedreferences to "the group policy." Thus formerreferences inthe Aetna employee to "the group policy" now appear inthe January 7 Certificate in such phrases as: "subject to theterms of the Plan," "payable under the Plan," "subject tothe terms of the group policy," "if included in the Plan,""benefits provided under the Plan," "coverage under thePlan," "subject to the limits provided in the Plan,""Employee'sinsuranceunder the group policy," and"coverage under the group policy." These references in theCertificate to "thePlan" and"the group policy" areevidentlymade (as were thereferencesin the Aetnaemployee booklet) to the detailed provisions in the now-canceled Aetna Group Policy GC-40,636. Therefore theCertificate issued on January 7 is not a self-containeddocument setting out all the provisions of the self-insuredhealth program. Furthermore, there appears not to be inexistence any such document, which would be enforceableas the Aetna group policy was.Apart from enforceability, thereare certainsignificantchanges in the benefits themselves. The Certificate issuedby the Company deleted the "Conversion Privilege" (whichprovided that under specified conditions, an individual"converted policy" could be'obtained by the employee ordependent "without any requirement of evidence ofinsurability"). The Company unilaterally substituted in theCertificate a "DeferredBenefitProgram," providing forpossible continued coverage, but for only 31 days. TheCompany also made a change, which at least placed indoubt the coverage of newborn babies under the $20,000major medical benefit. The Aetna group policy (and theAetna employee booklet from which the Certificate wasprimarily copied) provided such coverage (giving a BASTIAN-BLESSINGmaximum of $20,000 in protection for children born with adisease,injury,congenital abnormality, or hereditarycomplication). This was done by a special provision whichexcluded a newborn child from the general provision thatdependents were not covered by the $20,000 major medicalbenefits if in the hospital, or confined from a disease orinjury, at the time the dependents otherwise would havebeen covered by the insurance. The exclusionary languageread,"other than a child with respect to whom theemployee becomes insured . . . within thirty-one daysafterthedate of the child's birth."(Emphasis supplied.) TheCompany substituted in the Certificate the language, "afterthe date upon which the child attains the age of fourteendays." (In addition, the Company stated in the writtenCertificate, under Surgical Expense Benefits, Obstetrics, themaximum amounts provided in the Aetna group policy forunrepresented employees-$75 to $300-rather than theunion-negotiatedmaximum amounts-$80 to$360.TheCompany has acknowledged that this was in error.)2.Loss of Aetna'sadministrationAs previously indicated, the Company was faced withrisingmedical and hospitalization costs. The benefitcharges at its several plants had increased 73 percent inabout 2 years, and the Union had negotiated even higherbenefits in its 1969-1972 agreement. The expenses chargedby Aetna had increased only $1,500 between 1968 and1969-to the amount of $30,053 for processing the claims atall of the Company's plants.No corporate official of the Company (which made theunilateral decision at the corporate level) testified at thetrialwhy the decision was made to cancel the Aetnacoverage. When Administrative Manager Scott was asked ifanyone informed him why the Company went to the self-insured program, he testified, "We [he and CorporateIndustrial Relations Director Watson] discussed it after wereceived the announcement, yes.We hadhopedto savesome administrative costs through this procedure andthought therewas apossibility that servicemight beimproved." (Emphasis supplied.) As when giving othertestimony, he did not appear to be testifying forthrightly. Ido not consider this testimony to be a trustworthy basis forfinding the actual company motivation for the change.(Concerning any saving on the $30,053 processing expense,I note that there were an administrator and two employeesassigned in the Chicago office to process the claims, and theCompany also had the expense of visiting consultant.) Aspreviously stated, Corporate Official Watson was present atthe trial, but he was not called to give direct informationconcerning the Company's motivation.After considering the relatively small amount of theadministrative costs, the minor increase in the expenses, theapparent lack of candor in Scott's testimony, the failure oftheCompany to give the Union the requested writtenexplanation for making the unilateral change, and the greatincrease in the benefit claims-an increase of over $200,000in about 2 years-I consider it much more likely, and I find,that the Company was primarily concerned with limitingclaims when deciding unilaterally to become self-insured,and that any hope of saving some administrative costs andpossibly improving service was merely incidental.613The General Counsel correctly argues in his brief that"there is no safeguard in the self-insured plan to protect theemployees from Respondent altering or deviating fromAetna's interpretation of matters under the plan." Althoughmuch of the language in the January 7 Certificate wascopies from the Aetna employee booklet, the Certificatedoes not bind the Company to follow Aetna's interpreta-tion.In fact, the Certificate on its face now transfers muchdiscretion from Aetna to the Company.It contains suchprovisions as: "If evidence satisfactory to the Employer isfurnished," "The Employer will determine," "the Employerisfurnished with evidence satisfactory to it,"and "theEmployer will have the right,exercisable alone and in itssole discretion."The Board has held,concerning a change in group healthcarriers, that "the availability of benefits depends not onlyon the language of the insurance policy but also upon themanner in which the general language of the policy isconstrued and administered by the carrier."WisconsinSouthern Gas Co.,173 NLRB 480, 483 (1968). Although inthat case, unlike here,there were insurance representativeswho gave supporting testimony,here the actions ofEmployee Benefits Administrator Earl demonstrated asmuch.Earl testified that for the nonroutine claims (about25 percent of all claims filed) she had been using a "largemanual"which Aetna had previously given her, todetermine if they were payable.Furthermore, Aetna wasstillprocessing some claims which arose before August 1and, as further testifiedby Earl, "Ifwe don't find theanswer there [in the Aetna manual]we still have occasionto call Aetna and we can still get the information fromAetna."Of course,there is no written assurance that theCompany will be able to keep its Aetna manual current, orthat after this proceeding has concluded, the Company willcontinue to follow the manual, or will be willing and able tocontinue getting free advice from Aetna on the properinterpretation of the superseded group policy.Furthermoreit is obvious,from a close reading of the many complexprovisions,exclusions,limitations,exceptions, etc., in boththe former Aetna group policy and the abridged Certificate,that the application of the benefits is not automatic,without interpretation.The GeneralCounsel further argues: "Without castingaspersions on the Respondent, we would submit that theself-insuredRespondent has more reason to apply morestringent interpretation to lint insurance coverage thanhas the independent insurance carrier." I agree,and findthat under the circumstances of this case,the loss of Aetna'sinterpretation and application of the group health plantended to have an adverse impact on the benefits negotiatedby the Union for the employees in the Carpenters Unit.3.Question of adequate fundingDespite the Union's repeated inquiries about funding ofthe self-insured program,and the questions raised at thetrial,theCompany has continued to withhold thisinformation.The three major company witnesses deniedknowledge about the funding,leaving unanswered ques-tions about adequate,unencumbered fundsto paypendingclaims if the program were discontinued.The Company hasnot given any reason for withholding this information from 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union, or for failing to offer evidence concerning thismatter at the trial. Under, these circumstances, I draw theinference that such evidence would not be favorable to theCompany's cause. I therefore find that the Company'sunilateral substitution of a group health program havingquestionable funding also tended to have an adverse impacton the employees' negotiated benefits.D.Concluding FindingsFaced with using group health costs, the Companyunilaterally canceled-corporationwide-the Aetna grouppolicy and substituteda self-insured program, undercircumstances which demonstrate that the Company wasprimarily concerned with limiting claims. As found above,thisunilateral action-without any prior notice to theUnion-had an adverse impact on the benefits of theemployees in the Carpenters Unit, for which the Union hadnegotiated a continuation of the Aetna plan in thenegotiations for the current 1969-1972 collective-bargain-ing agreement. I therefore find without merit the Compa-ny's arguments that the change did not bear a "significantor material relationship" to the employees' wages, hours, orother conditions of employment; that the change had no"immediateadverse impact" on the employees, "nor did itresult in any `significant detriment' to them"; and that theUnion bargained solely on the matter of benefit levels, noton the identity of the insurance carrier.The Company also contendsin itsbrief that even if thechange "constituted a prima facie violation of Section8(a)(5), the violation was cured by the overall conduct of,theRespondent and, in particular, by its subsequentbargaining with the Union." To the contrary, as foundabove, the Company had already decided before meetingwith the Union that the unilateral change was irrevocable. Itherefore findwithoutmerit the Company's furtherargument that "There is no indication in the record that theRespondent engaged in these discussions with the fixeddetermination not to revert to Aetna under any circum-stances."Accordingly I find that the Company failed to bargain ingood faith by unilaterally substituting, and continuing, theself-insured health program for the Aetna health insurance,in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.The Union is the exclusive collective-bargainingrepresentative of the Company's employees in the Carpen-tersUnit,consistingof"Allcarpenter journeymen,carpenter journeymen trainees, insulators, finishers, paint-ers,maintenance men, material handling clerks, custommaterial handling group leaders,millroom billing clerks,packers, craters,lift truck drivers, truck drivers, receivingclerks, firemen,watchmen,and general laborers employedat the Respondent's Grand Haven, Michigan plant,including all limited service employees,but excluding allemployees covered by collective bargaining agreementswith other labor organizations,line managers, assistant line4 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings,conclusions,and recommended Order herein shall, as provided inmanagers, office clerical employees, cafeteria employees,timekeepers, confidential employees, guards and supervi-sors asdefined in the Act and all other employees."2.By unilaterally, and without any notice to the Union,substitutingand continuing the self-insured program forthe Aetna group health plan, the Company has on and afterAugust 1, 1970, engagedin unfairlabor practices affectingcommerce within the meaning of Sections 8(a)(5) and (1)and 2(6) and (7) of the Act.3.The Union's amended charge, alleging a furtherviolation in the Company's concurrent change in lifeinsurance carriers on August 1, 1970, was untimely filed onFebruary 16, 1971.REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from likeor related invasions of the employees' Section 7 rights, andto take certain affirmative action.The Respondent, as found, had bargained with the Unionfor a continuation of the Aetna group health plan in thenegotiations for the current collective-bargaining agree-ment covering employees in the Carpenters Unit at theGrand Haven plant. However, in disregard of this fact, theRespondent unilaterally, and without any notice to theUnion, canceled its entire group insurance policy withAetna and became self-insured in order to reduce theamount of benefits paid employees under the health plan.As found, this adversely affected the benefits negotiated bythe Union. Finding the Company to have acted in bad faithboth in taking this unilateral action and in deciding that theaction would be irrevocable before meeting with the Union,I find it necessary and appropriate that the Respondent beordered to restore, upon the Union's written request, theAetna group health coverage for the employees in theCarpenters Unit. The'Respondent argues in its brief thatsuch a remedy could not be lawfully required because it"would undoubtedly entail different premium rates,experience factors, actuarial data, etc., and result in a plandifferent from that in effect prior to August 1, 1970."However, there is no evidence suggesting that the formerhealth plan could not be negotiated with Aetna for theemployees in the Carpenters Unit alone. In weighing thealternatives, between requiring an effectual remedy andpermitting the Respondent to flout the Act with actualimpunity, I find it necessary that the Respondent beordered to restore this coverage even if the premium wouldbe higher for this size group. Of course the Respondentwould not be precluded from including other employees inthe insurance group if it chose to do so in order to reducethe preemployee premium cost.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following: 4Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions,, and Order, and all objections theretoshall be deemed waived for all purposes. BASTIAN-BLESSINGORDERRespondent, Bastian-Blessing,Division of GolcondaCorporation, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faith withLocal 893, United Brotherhood of Carpenters and Joinersof America, AFL-CIO, as the exclusive representative of allemployees in the Carpenters Unit at the Grand Haven,Michigan plant.(b)Making unilateral changes in insurance carriers for,or group health benefits of, employees in the above-mentioned appropriate bargaining unit during the term ofthe current collective-bargaining agreement without firstreaching agreement with the Union concerning thechanges.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon written request from the Union, and in themanner set forth in the section of the Trial Examiner'sDecision entitled "Remedy," rescind the self-insured grouphealth coverage for employees in the Carpenters Unit at theGrand Haven, Michigan plant and immediately reestablishfor these employees, without any lapse in coverage, theAetna Life Insurance Company group health insurancewhich was terminated on August 1, 1970.(b) Post at its plant in Grand Haven, Michigan, copies ofthe attached notice marked "Appendix." 5 Copies of thenotice, on forms provided by the Regional Director forRegion 7, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained-for 60 consecutive days thereafter, in conspicu-ous places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.615IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.5 In the event that theBoard'sOrder is enforced by a judgment of theUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard having found, aftertrial, that we violated Federal Law by canceling on August1',1970, without notice, the Aetna Life Insurance Companygroup health coverage for employees in the CarpentersUnit:WE WILL restore, upon written request by CarpentersLocal 893; the Aetna group health insurance for theCarpenters Unit.WE WILL NOT make changesin insurancecarriers, orin group health benefits, without bargaining at a propertime.BASTIAN-BLESSING, DIVISIONOF GOLCONDACORPORATION(Employer)DatedBy(Representative)(Title)Thisis anofficial noticeand must notbe defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerningthis noticeor compliance withitsprovisions may be directed to the Board's Office, 500Book Building, 1249Washington Boulevard,Detroit,Michigan 48226, Telephone 313-226-3200.